05/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA                             Case Number: DA 18-0668



                                  No. DA 18-0668

 STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

 SKYLER TRISTAN SCHNEIDER,

            Defendant and Appellant.

                                      ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including June 15, 2021, within which to prepare, serve, and file its

response brief.




CMF                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                                May 5 2021